Citation Nr: 1739113	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss to include as due to herbicide exposure.

2.  Entitlement to service connection for tinnitus to include as due to herbicide exposure.

3.  Entitlement to service connection for colon cancer to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension (HBP) to include as due to herbicide exposure.

5.  Entitlement to service connection for asthma to include as due to herbicide exposure. 

6.  Entitlement to service connection for gum disease to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In March 2016, the Veteran's representative indicated that the Veteran was withdrawing his outstanding request for a Travel Board hearing.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.       38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the claims or issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran's SSA records were requested but have not been received.  See June 2016 Email Correspondence.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims on appeal, the Board finds that a remand for SSA records is necessary.

VA Examinations

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83   (2006).

Here, the Veteran has not been afforded a VA examination for any of the disabilities on appeal.  There is some evidence of current disabilities for all the issues on appeal.  The Veteran has submitted a treatise which addresses a possible link between hypertension and PTSD for  which service connection has been granted.  As the record does not contain competent medical evidence to allow the VA to decide the Veteran's claims, a VA examination is appropriate to determine the severity and etiology of his gum disease, colon cancer, hypertension, asthma, allergic reactions, hearing loss, and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claims for service connection, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159 (e).

2.  Schedule the appropriate VA examinations with opinions in order to assist in determining the etiology of the Veteran's gum disease, colon cancer, hypertension, asthma, allergic reactions, hearing loss, and tinnitus.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. 

The examiner is requested to provide the following opinion: Is it as least as likely as not (i.e., probability of 50 percent or more) that the current gum disease had its onset during, or is otherwise related to service?  The examiner should take into account the Veteran's lay statements regarding this condition.

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current colon cancer had its onset during, or is otherwise related to service or to a service connected disability?

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current hypertension had its onset during or is otherwise related to service?  Additionally, is it as least as likely as not (i.e., probability of 50 percent or more) that the service-connected diabetes mellitus aggravated (that is, worsened in severity beyond normal progression) or caused the current hypertension.  Is it as least as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression) or caused the current hypertension.  The examiner must address the treatise evidence submitted by the Veteran which supports this contention.  

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the hypertension prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current asthma had its onset during or is otherwise related to service or to a service connected disability?

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current respiratory disorders to include restricted airways had its onset during or are otherwise related to service or to a service connected disability?

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current hearing loss had its onset during or is otherwise related to service?

Is it as least as likely as not (i.e., probability of 50 percent or more) that the current tinnitus had its onset during or is otherwise related to service or to a service connected disability?

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


